Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, and 10-11  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim US 20160055778.

Referring to claim 1, Kim discloses a display apparatus comprising: 
a display (see Fig. 1, 110 and Paragraph 0051); 
a content receiver configured to receive image content (see Paragraphs 0050-0051); 
a communication interface configured to communicate with a service apparatus (see Paragraphs 0054); 
a storage configured to store setting values of factor related to an operation of the content receiver, the communication interface, and the display (see Paragraph 0093); and
see Paragraphs 0045 and 0093), and to determine whether a risk of an operation error of at least one is caused due to the changed setting value (see Paragraph 0046), 
wherein, when it is determined that there is the risk of the operation error of the at least one by the changed setting value, the controller is configured to transmit information about the factor and the operation error to the service apparatus through the communication interface (see Paragraph 0046).

Referring to claim 2, Kim discloses when the operation error of the at least one of the content receiver, the communication interface, and the display is detected, the controller is configured to determine whether the content receiver, the communication interface, and the display are at the risk of the operation error (see Paragraphs 0045-0046).

Referring to claim 3, Kim discloses when an operation time of the display apparatus is greater than a reference time, the controller is configured to determine whether the content receiver, the communication interface, and the display are at the risk of the operation error (see Paragraph 0172).

Referring to claim 5, Kim discloses the controller is configured to determine a normal operation range of the factor that causes the at least one of the content receiver, the communication interface, and the display to operate normally while changing a value of the factor, and to determine whether there is the risk of the operation error of the at least one of the content receiver, the communication interface, and the display by the setting value of the factor, based on the normal operation range of the factor and the setting value of the factor (see Paragraphs 0129-0135 wherein normal operation range of the factor are the “intended values”).

Referring to claim 6, Kim discloses when the setting value of the factor is outside the normal operation range of the factor, the controller is configured to determine that there is the operation error of the at least one of the content receiver, the communication interface, and the display (see Paragraphs 0129-0135 wherein normal operation range of the factor are the “intended values”).

Claim 10 is rejected on the same grounds as claim 1.

Claim 11 is rejected on the same grounds as claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 20160055778.

Referring to claim 4, Kim discloses when the operation time of the display apparatus is greater than the reference time, the controller is configured to determine whether the content receiver, the communication interface, and the display are at the risk of the operation error as seen in the rejection of claim 3.
Kim is unclear as to performing operations after a turn-off command is received from a user.
Official Notice is taken that performing operations after a user has issued a turn-off command is well known in the art. Therefore, it would have been obvious to a person having ordinary skill in the art , before the effective filing date of the claimed invention, to modify Kim to perform the disclosed self-diagnostics after a user has issued a turn-off command in order to perform system functions during a time when the user has indicated to the system that they are done using the system and resources can be freed up to perform self-diagnostics without interrupting the user’s use of the system.

Claim 12 is rejected on the same grounds as claim 4.

Allowable Subject Matter
Claims 7-9 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
10/21/2021